2015 IL App (1st) 142972
                                No. 1-14-2972
                       Opinion filed September 11, 2015

                                                                  FIFTH DIVISION

                                     IN THE

                     APPELLATE COURT OF ILLINOIS

                                FIRST DISTRICT


MELINDA RUCH, as the Administrator )             Appeal from the Circuit Court
for the Estate of Kenneth L. Kazort, )           of Cook County.
Deceased,                            )
                                     )
       Plaintiff-Appellant,          )
                                     )
       v.                            )           No. 13 L 014527
                                     )
JOHN PADGETT and ADVANCED            )           The Honorable
DISPOSAL SERVICES SOLID WASTE )                  Eileen Mary Brewer,
MIDWEST, L.L.C., d/b/a Advanced      )           Judge, presiding.
Disposal,                            )
                                     )
       Defendants-Appellees.         )


           JUSTICE GORDON delivered the judgment of the court, with opinion.
           Justices McBride and Palmer concurred in the judgment and opinion.




                                  OPINION
     No. 14-2972

¶1           Plaintiff Melinda Ruch brought this lawsuit as the administrator for the

       estate of Kenneth L. Kazort. Ruch alleged that Kazort died as the result of a

       motor vehicle collision on October 24, 2013, between his vehicle and a garbage

       truck driven by defendant John Padgett, who was employed by defendant

       Advanced Disposal Services Solid Waste Midwest, L.L.C. (Advanced

       Disposal).

¶2           Defendants then moved the trial court, pursuant to the doctrine of forum

       non conveniens, to transfer the case from Cook County, which is not plaintiff's

       home forum, to Boone County, where the motor vehicle accident occurred. The

       trial court granted defendants' motion but permitted plaintiff to choose whether

       the case would be transferred to Boone County or Winnebago County, where a

       number of the witnesses live and where plaintiff both lives and works.

¶3           On this interlocutory appeal, plaintiff Ruch appeals the trial court's grant

       of defendants' forum non conveniens motion, and defendants ask that we affirm.

       For the following reasons, we cannot find that the trial court abused its

       discretion and thus must affirm.




                                             2
     No. 14-2972

¶4                                  BACKGROUND

¶5                                     I. Complaint

¶6           Plaintiff filed this action in Cook County on December 27, 2013, alleging

       negligence by both John Padgett, the driver of the garbage truck, and Advanced

       Disposal, his employer.

¶7           Plaintiff alleges that on October 24, 2013, at 11 a.m. Kenneth Kazort was

       traveling south on Russelville Road in Belvidere, Illinois. The parties agree

       that this location is in Boone County.

¶8           Plaintiff further alleges that, at this time, defendant Padgett was

       employed as a garbage truck operator by Advanced Disposal, and was

       operating, by himself, a large Mack, front-lift garbage truck. The truck was

       designed for front-fork loading and unloading of large trash receptacles. In

       order to drive away from a residence that he had serviced, Padgett reversed the

       Advanced Disposal garbage truck in a private driveway and headed in an

       easterly direction onto Russelville Road.

¶9           Plaintiff alleges that, without warning, the garbage truck crossed into

       Kazort's lane of travel as Kazort was heading south on Russelville Road. The

       back end of the garbage truck was then in the path of Kazort's vehicle.

       Numerous large trees, a recreational vehicle (RV), vegetation and other foliage

       located near the scene of the crash obscured Kazort's view of the driveway and

                                                3
       No. 14-2972

         defendant Padgett's view of oncoming traffic.          As a result of the ensuing

         collision, Kazort suffered severe injuries and died.

¶ 10           Defendant John Padgett declined to answer plaintiff's complaint based on

         the fifth amendment to the United States Constitution. U.S. Const. amend. VX.

¶ 11           Defendant Advanced Disposal admitted in its answer that Padgett is a

         resident of Winnebago County, that Padgett was employed by it as a garbage

         truck operator at the time of the accident and that he was acting in the scope of

         his employment. Defendant admitted upon information and belief that Kazort

         died as a result of the collision between the two vehicles.

¶ 12                          II. Forum Non Conveniens Motion

¶ 13                                A. Defendant's Motion

¶ 14           On May 20, 2014, defendants Advanced Disposal and Padgett moved the

         trial court to transfer the action from Cook County to Boone County.

¶ 15           In its motion, defendants stated that the decedent had lived in Boone

         County and that defendant Padgett lives in Winnebago County and was working

         for Advanced Disposal in Boone County on the day of the accident.                In

         addition, representatives of the Boone County sheriff's department and coroner's

         office investigated the accident.     The decedent's son and only beneficiary

         resides in Winnebago County with his mother, who is the administrator of

         decedent's estate. Plaintiff's lead counsel is a Missouri law firm with an office in

                                                4
       No. 14-2972

          Chicago, and she also retained a local law firm in Sycamore, Illinois, which is

          in De Kalb County, a county adjacent to Boone County. Defendant included a

          table based on the 2012 statistics from the annual report of the Illinois courts,

          which showed that over 21,000 cases were filed in the law division of Cook

          County seeking over $50,000, while just 44 such cases were filed in Boone

          County. 1 Plaintiff does not dispute these facts.

¶ 16             In an interrogatory response, defendants also listed, as a potential Boone

          County witness, the customer whom defendant Padgett serviced prior to the

          accident, and who could be called to testify about the upkeep and maintenance

          of the property. Defendants' interrogatory response also stated that the

          "[b]usiness records for Boone County customers are kept in the Davis Junction,

          Illinois ADS facility," which is in Ogle County.

¶ 17                                 B. Plaintiff's Response

¶ 18             In plaintiff's response to defendant's motion, plaintiff stated that her

          damages expert, Dr. Stan Smith, is from Cook County and her reconstruction

          expert, Dr. Mariusz Ziejewsk, is from Fargo, North Dakota. She also stated that

             1
                As we mention infra ¶ 21, plaintiff argued in her response to the trial court
       that the time lapse between filing and verdict is more significant than the number
       of cases filed, and that, in 2012, the time lapse for law jury verdicts over $50,000
       averaged 36.1 months in Cook County and 56 months in Boone County. However,
       as plaintiff later acknowledged in her brief to this court, this same time lapse in
       2013 was still 36 months for Cook County but had dropped to only 22 months for
       Boone County.
                                                 5
       No. 14-2972

          decedent's vehicle was stored in McHenry County, while the subject truck was

          stored in Ogle County.         While arguing that the landowner could alter the

          accident site by trimming foliage or cutting down trees, plaintiff did not allege

          that had actually happened.

¶ 19              Plaintiff attached an exhibit which she entitled "Table of Witnesses and

          Exhibits," which listed the likely witnesses and exhibits and where they were

          "locat[ed]." Except for plaintiff Melinda Ruch, the table lists the witness'

          "location" rather than his or her residence or workplace.                According to

          plaintiff's list, there is not a single witness or piece of evidence located in Cook

          County, except for plaintiff's economic expert, Stan Smith. Plaintiff's list of

          likely witnesses and exhibits includes "police, paramedics" from Boone and

          Winnebago Counties, and the Boone County coroner. Since neither side has

          identified a witness to the accident,2 plaintiff listed "scene witnesses'

          residences" as "unknown."

¶ 20                   Plaintiff also submitted affidavits, which were almost identical, from

          nine3 witnesses who stated that they would be willing to provide a videotaped



             2
                 Plaintiff's brief to this court states that "there are no eyewitnesses to the
       crash."
             3
               Plaintiff's response stated that it attached affidavits from 10 witnesses, but
       there are only 9 affidavits attached. The tenth affidavit appears by itself, at the end
       of the appellate record. Similar to the other nine, the tenth affidavit states that the
                                                    6
       No. 14-2972

          deposition in Boone or adjacent McHenry and Winnebago Counties, and would

          be willing to appear at a trial in Cook County "if the need arose" and that

          appearing at a trial in Cook County "would not pose an undue hardship or

          inconvenience to myself or my family."           The witnesses stated that their

          affidavits were based on the "understand[ing] that [he or she] will be

          reimbursed to the fullest extent permitted by law for traveling to attend a trial in

          Cook County." The affidavits did not state the source of the affiants' source of

          knowledge about the underlying facts or whether Boone County would be more

          convenient.

¶ 21            Plaintiff also attached statistics from the annual report of the

          Administrative Office of the Illinois Courts which showed that, in 2012, for law

          jury verdicts over $50,000, Cook County averaged 36.1 months between the

          date of filing and the date of verdict, while in Boone County the time lapse

          between filing and the date of verdict was 56 months.

¶ 22            On July 16, 2014, the trial court granted plaintiff's motion to attach the

          affidavit of Illinois State Trooper Marsha Banfe to plaintiff's response to

          defendant's motion. Plaintiff's motion stated that Banfe was "involved in the

          downloading of information from the decedent's car." Banfe's affidavit was

          worded similarly to the other witness affidavits submitted by plaintiff and it

       affiant is willing to appear for a videotaped deposition in Du Page County and that
       it would not be an "undue" hardship for her to testify at a trial in Cook County.
                                                 7
       No. 14-2972

         stated that Banfe would appear for deposition in Du Page County and that a trial

         in Cook County "would not pose an undue hardship or inconvenience to myself

         or to my family."

¶ 23                                C. Trial Court's Ruling

¶ 24           On September 2, 2014, at the hearing on the motion, defendants stated,

         with respect to the affidavits submitted by plaintiff, "we don't know what it is

         they're going to talk about," and plaintiff, who was given an opportunity to

         respond, did not respond to that issue.

¶ 25           The trial court gave its ruling orally from the bench, stating:

               "I am granting defendant's motion to dismiss in this case. The case

               should be transferred to Boone County where the accident occurred and

               the majority of witnesses reside or to Winnebago where the beneficiary

               resides and also the defendant Padgett.

                     Plaintiff's reliance of [sic] Defendant Advanced Disposal is only

               relevant to venue. Yes, the Cook County court can assert jurisdiction.

               However, this case is primarily a wrongful death case for a car accident

               that happened in Boone County.

                     The alleged negligence and injury occurred in Boone. There is no

               reasonable connection between the accident and Cook County.



                                                   8
       No. 14-2972

                       Looking at the totality of circumstances, the situation strongly merits

                    transfer. Here, a foreign plaintiff filed in Cook, and the connection is

                    always the accident [sic], are in different jurisdictions, thus the plaintiff's

                    choice deserves little weight.

                       And the Court should grant a forum non conveniens motion where the

                    facts indicate that the plaintiff is engaged in forum shopping.

                       Further, the Court rejects plaintiff's attempt to place witnesses in Cook

                    based on an expert witness. If the Court were to consider an expert

                    witness as a factor against transfer, such decision would cut against

                    forum non conveniens precedent and use of a [Rule] 187 4 motion to deter

                    and prevent forum shopping."

¶ 26                With respect to whether the case would be transferred to Boone or

            Winnebago County, the trial court ruled: "This is going to be the decision of

            the plaintiff on where to file."

¶ 27                On September 2, 2014, the trial court issued a written order which stated

            in full:

                       "This case coming on to be heard on the motion to dismiss and

                    transfer pursuant to forum non conveniens, due notice having been given,

                    and the court fully advised in the premises,

       4
           Ill. S. Ct. R. 187 (eff. Jan. 4, 2013).
                                                     9
       No. 14-2972

                     It is hereby ordered that this case is dismissed here in Cook County

               and transferred to Boone County or Winnebago County in accordance

               with the court's oral remarks during the hearing."

¶ 28           This court granted plaintiff's petition for leave to appeal on December 12,

         2014, and this appeal followed.

¶ 29                                       ANALYSIS

¶ 30           In this interlocutory appeal, plaintiff appeals the trial court's grant of

         defendants' forum non conveniens motion to transfer the case from Cook

         County. After carefully reviewing all the forum non conveniens factors, we

         cannot conclude that the trial court abused its discretion by granting defendants'

         motion to transfer to Boone County, and plaintiff does not complain that the

         court gave her the additional option of choosing her home forum, Winnebago

         County. For the following reasons, we affirm.

¶ 31                                 I. Interlocutory Appeal

¶ 32           Defendants moved the trial court pursuant to Illinois Supreme Court Rule

         187 (eff. Jan. 4, 2013) to transfer this case from Cook County to Boone County.

         Rule 187(a) provides: "A motion to dismiss or transfer the action under the

         doctrine of forum non conveniens must be filed by a party not later than 90 days

         after the last day allowed for the filing of that party's answer." Ill. S. Ct. R.

         187(a) (eff. Jan. 4, 2013). If the trial court orders an "[i]ntrastate transfer of

                                                10
       No. 14-2972

         action," the "clerk of the court from which a transfer is granted to another

         circuit court in this State on the ground of forum non conveniens shall

         immediately certify and transmit to the clerk of the court to which the transfer is

         ordered the originals of all documents filed in the case together with copies of

         all orders entered therein." Ill. S. Ct. R. 187(c)(1) (eff. Jan. 4, 2013). The rule

         further provides: "The clerk of the court to which the transfer is ordered shall

         file the documents and transcript transmitted to him or her and docket the case,

         and the action shall proceed and be determined as if it had originated in that

         court." Ill. S. Ct. R. 187(c)(1) (eff. Jan. 4, 2013).

¶ 33           Since this case involved an intrastate transfer, this appeal is an

         interlocutory appeal pursuant to Illinois Supreme Court Rule 306 (eff. July 1,

         2014). Rule 306 permits a party to petition the appellate court for leave to

         appeal "an order of the circuit court allowing or denying a motion to dismiss on

         the grounds of forum non conveniens, or from an order of the circuit court

         allowing or denying a motion to transfer a case to another county within this

         State on such grounds." Ill. S. Ct. R. 306(a)(2) (eff. July 1, 2014). On December

         12, 2014, this court granted plaintiff's petition for leave to appeal, and this

         appeal followed.

¶ 34           Illinois Supreme Court Rule 306(c)(1) (eff. July, 1, 2014) requires the

         petition to be accompanied by a supporting record, as that term is defined by

                                                 11
       No. 14-2972

         Illinois Supreme Court Rule 328 (eff. Feb. 1, 1994). Rule 328 permits a

         "supporting record" to be authenticated either by a certificate of the circuit court

         clerk or "by the affidavit of the attorney or party filing it." Ill. S. Ct. R. 328

         (eff. Feb. 1, 1994). In the case at bar, the supporting record was authenticated

         by an attorney's affidavit. After the petition was granted, this court did not order

         plaintiff to file a record, as permitted by Illinois Supreme Court Rule 306(c)(6)

         (eff. July 1, 2014). Defendants then filed a response to the petition but chose

         not to file a supplementary supporting record, as permitted by Illinois Supreme

         Court Rule 306(c)(2) (eff. July 1, 2014).        Thus, the record in this appeal

         consists of the supporting record filed by plaintiff.

¶ 35                                II. Standard of Review

¶ 36           The standard of review for a forum non conveniens decision is abuse of

         discretion. Langenhorst v. Norfolk Southern Ry. Co., 219 Ill. 2d 430, 441

         (2006).

¶ 37           "Forum non conveniens is an equitable doctrine founded in

         considerations of fundamental fairness and the sensible and effective

         administration of justice." Langenhorst, 219 Ill. 2d at 441 (citing Vinson v.

         Allstate, 144 Ill. 2d 306, 310 (1991)). "This doctrine allows a trial court to

         decline jurisdiction when trial in another forum 'would better serve the ends of

         justice.' " Langenhorst, 219 Ill. 2d at 441 (quoting Vinson, 144 Ill. 2d at 310).

                                                12
       No. 14-2972

         "Forum non conveniens is applicable when the choice is between interstate

         forums as well as when the choice is between intrastate forums," such as in the

         case at bar. Glass v. DOT Transportation, Inc., 393 Ill. App. 3d 829, 832

         (2009).

¶ 38           "A trial court is afforded considerable discretion in ruling on a forum non

         conveniens motion." Langenhorst, 219 Ill. 2d at 441. "We will reverse the

         circuit court's decision only if defendants have shown that the circuit court

         abused its discretion in balancing the relevant factors." Langenhorst, 219 Ill. 2d

         at 442 (citing Dawdy v. Union Pacific R.R. Co., 207 Ill. 2d 167, 176-77 (2003)).

         "A circuit court abuses its discretion in balancing the relevant factors only

         where no reasonable person would take the view adopted by the circuit court."

         Langenhorst, 219 Ill. 2d at 442 (citing Dawdy, 207 Ill. 2d at 177); Glass, 393
Ill. App. 3d at 832.

¶ 39           Both parties agree that we must apply an abuse-of-discretion standard of

         review. "The issue, then, is not what decision we would have reached if we

         were reviewing the facts on a clean slate, but whether the trial court acted in a

         way that no reasonable person would." Vivas v. Boeing Co., 392 Ill. App. 3d
644, 657 (2009).

¶ 40           Plaintiff claims in her brief to this court that "the trial court did not

         engage in any analysis of the public and private factors" (emphasis in original)

                                               13
       No. 14-2972

         required in a forum non conveniens analysis. When an appellate court reviews a

         trial court's forum non conveniens order, "[t]he issue is not the detail of the

         underlying order, but whether the circuit court abused its discretion." Estate of

         Rath v. Abbott Laboratories, Inc., 2012 IL App (5th) 100096, ¶ 23. This court

         has previously stated that it is not "aware of any authority[] supporting the

         proposition that a circuit court's ruling on a forum non conveniens motion must

         be reversed solely for an inadequate record of its analysis."         Landmark

         American Insurance Co. v. NIP Group, Inc., 2011 IL App (1st) 101155, ¶ 52.

         As a result, we may affirm a trial court's forum non conveniens order on any

         basis found in the record. Estate of Rath, 2012 IL App (5th) 100096, ¶ 43

         (Spomer, J., specially concurring) (agreeing with the majority that a reviewing

         court may affirm a forum non conveniens order "on any basis in the record").

¶ 41                           III. Plaintiff's Choice of Forum

¶ 42           "Before weighing the relevant factors, a court must first decide how

         much deference to give to a plaintiff's choice of forum." Vivas, 392 Ill. App. 3d

         at 657 (citing Langenhorst, 219 Ill. 2d at 448 (the supreme court determined the

         appropriate amount of deference before weighing the relevant factors)).

¶ 43           Normally, the plaintiff's choice of forum is a substantial factor in

         deciding a forum non conveniens motion. Dawdy, 207 Ill. 2d at 172; Vivas, 392
Ill. App. 3d at 657. However, where the plaintiff chooses a forum other than

                                              14
       No. 14-2972

         where she resides, her choice is not entitled to the same weight. Dawdy, 207 Ill.
2d at 173-76; Vivas, 392 Ill. App. 3d at 657.

¶ 44           Plaintiff argues that, although she did not choose her home forum, her

         choice is entitled to substantial deference and she cites in support First

         American Bank v. Guerine, 198 Ill. 2d 511, 517 (2002). In Guerine, our

         supreme court explained: " 'When the home forum is chosen, it is reasonable to

         assume that the choice is convenient. When the plaintiff is foreign to the forum

         chosen, however, the assumption is much less reasonable and the plaintiff's

         choice deserves less deference.' " Guerine, 198 Ill. 2d at 517 (quoting Wieser v.

         Missouri Pacific Ry. Co., 98 Ill. 2d 359, 367 (1983)).

¶ 45           In Glass, this court stated:    "While the deference to be accorded a

         plaintiff as to his choice of forum is less when the plaintiff chooses a forum

         other than where he resides, ' "the deference to be accorded is only less, as

         opposed to none." ' " (Emphases in original.) Glass, 393 Ill. App. 3d at 834

         (quoting Guerine, 198 Ill. 2d at 518, quoting Elling v. State Farm Mutual

         Automobile Insurance Co., 291 Ill. App. 3d 311, 318 (1997)).

¶ 46           Thus, plaintiff's choice of a foreign forum receives "some deference" but

         less deference than if she had chosen her home forum. Vivas, 392 Ill. App. 3d

         at 657-58. In addition, the trial court did permit her some choice by allowing

         her to select either Boone County or her home forum, Winnebago County.

                                               15
       No. 14-2972

¶ 47                                IV. Private Interest Factors

¶ 48           The Illinois Supreme Court has held that a court must consider both "the

         private and public interest factors" in deciding a forum non conveniens motion.

         Langenhorst, 219 Ill. 2d at 443; Dawdy, 207 Ill. 2d at 172-73; see also Vivas,
392 Ill. App. 3d at 658.

¶ 49           The private interest factors include: " '(1) the convenience of the parties;

         (2) the relative ease of access to sources of testimonial, documentary, and real

         evidence; and (3) all other practical problems that make trial of a case easy,

         expeditious, and inexpensive.' " Langenhorst, 219 Ill. 2d at 443 (quoting

         Guerine, 198 Ill. 2d at 516-17); Dawdy, 207 Ill. 2d at 172; see also Vivas, 392
Ill. App. 3d at 658.

¶ 50                                A. Convenience of Parties

¶ 51           First, the convenience of the parties does not strongly favor either county.

         Langenhorst, 219 Ill. 2d at 443. Since defendants sought the transfer to Boone

         County, the convenience of defendants and the witnesses under their control

         "fades as an issue." Susman v. North Star Trust Co., 2015 IL App (1st) 142789,

         ¶ 27. In her brief to this court, plaintiff, who resides in adjacent Winnebago

         County, does not argue that Boone County is personally inconvenient for her. In

         addition, the trial court permitted her to select her home forum, if she so

         chooses. Instead of arguing her own inconvenience, plaintiff argues that

                                                 16
       No. 14-2972

          defendants have "significant connections to Cook County." However, one party

          cannot argue the other party's convenience. Vivas, 392 Ill. App. 3d at 658.5

          Thus, the convenience of the parties does not strongly favor either Cook County

          or Boone County.

¶ 52                             B. Ease of Access to Evidence

¶ 53             Second, the relative ease of access to sources of testimonial, documentary

          and real evidence does not indicate that the trial court abused its discretion.

          Langenhorst, 219 Ill. 2d at 443.

¶ 54                                1. Testimonial Evidence

¶ 55             The trial court did not abuse its discretion in concluding that access to

          testimonial evidence favored Boone County when the majority of witnesses live

          or work in Boone County and neighboring Winnebago, McHenry and Ogle

          Counties, and none of the witness affidavits submitted by plaintiff stated that

          Cook County would be more convenient.

¶ 56             According to plaintiff's own list of witnesses, not a single witness is

          "locat[ed]" in Cook County, except one of her experts. In her brief to this court,

          plaintiff argues that "one of Plaintiff's experts hails from Cook County and

          most, if not all, of Plaintiff's other experts will be from states other than

             5
                As we discuss supra ¶ 19 and infra ¶ 56, not a single witness listed by
       plaintiff is "locat[ed]" in Cook County, except for plaintiff's economic expert, Stan
       Smith.
                                                17
       No. 14-2972

         Illinois." Plaintiff states that "Illinois precedent does recognize that the fact that

         plaintiff's expert 'has an office in the plaintiff's chosen forum' is relevant to the

         determination of a forum non conveniens motion.' (Emphasis in original.) See

         Ammerman v. Raymond, 379 Ill. App. 3d 878, 890 (2008)." The quote, of

         which plaintiff provided only a portion, states: "courts 'should be cautious ***

         not to give undue weight to the fact that a plaintiff's treating physician or expert

         has an office in the plaintiff's chosen forum.' " (Emphasis in original.)

         Ammerman, 379 Ill. App. 3d at 890 (quoting Bland v. Norfolk & Western Ry.

         Co., 116 Ill. 2d 217, 227 (1987)).

¶ 57           Echoing the same concern expressed by this court in Ammerman, our

         supreme court has stated that "courts are cautious not to give undue weight to

         the fact that a plaintiff's expert witness maintains an office in the plaintiff's

         chosen forum. To do so would allow a plaintiff to easily frustrate the forum

         non conveniens principle by selecting an expert witness in what would actually

         be an inconvenient forum."       Fennell v. Illinois Central R.R. Co., 2012 IL
113812, ¶ 33; Bland v. Norfolk & Western Ry. Co., 116 Ill. 2d 217, 227 (1987)

         (listing several cases supporting this point).

¶ 58           Thus, we cannot find that the trial court abused its discretion in

         concluding that the ease of access to testimonial evidence favored Boone

         County.

                                                 18
       No. 14-2972

¶ 59                              2. Documentary Evidence

¶ 60           Plaintiff does not dispute defendants' contention that many sources of

         documentary proof are located in Boone County or nearby Winnebago and Ogle

         Counties. For example, defendants stated in an interrogatory response that the

         "[b]usiness records for Boone County customers are kept in the Davis Junction,

         Illinois ADS facility," which is in Ogle County.

¶ 61           However, plaintiff is correct that this factor is much less significant than

         it used to be. As this court has previously observed, "the location of documents,

         records and photographs has become a less significant factor in forum non

         conveniens analysis in the modern age of email, internet, telefax, copying

         machines and world-wide delivery services, since they can now be easily

         copied and sent." Vivas, 392 Ill. App. 3d at 659.

¶ 62           In addition, defendant Advanced Disposal, as a party, is under an

         obligation to produce its employees and relevant documents, whether the suit

         proceeds in Boone or Cook County. Susman, 2015 IL App (1st) 142789, ¶ 28.

         Supreme Court Rule 201(b)(1) provides that "a party may obtain by discovery

         full disclosure regarding any matter relevant to the subject matter involved in

         the pending action, whether it relates to the claim or defense of the party

         seeking disclosure or of any other party, including the existence, description,

         nature, custody, custodian, and location of any documents or tangible things,

                                              19
       No. 14-2972

         and the identity and location of persons having knowledge of relevant facts."

         Ill. S. Ct. R. 201 (eff. July 1, 2014). Supreme Court Rule 204 provides:

         "Service of notice of the taking of the deposition of a party or person who is

         currently an officer, director, or employee of a party is sufficient to require the

         appearance of the deponent and the production of any documents or tangible

         things listed in the notice." Ill. S. Ct. R. 204(a)(3) (eff. July 1, 2014). If a party

         refuses to comply with discovery rules or orders, a court in either Cook County

         or Boone County is fully empowered to enforce them. Ill. S. Ct. R. 219 (eff.

         July 1, 2002) ("Consequences of Refusal to Comply with Rules or Order

         Relating to Discovery or Pretrial Conferences").

¶ 63           Thus, ease of access to documentary evidence does not strongly favor

         either forum.

¶ 64                                    3. Real Evidence

¶ 65           In her brief to this court, plaintiff states that "the only known items of

         nondocumentary, tangible evidence are Decedent's vehicle, located in McHenry

         County, and the truck" driven by defendant Padgett. In her brief to the trial

         court, plaintiff stated that the truck was stored in Ogle County. Thus, the

         location of real evidence could favor adjacent Boone County over more distant

         Cook County, but the real evidence is probably not a factor. It would be a rare

         instance for the vehicle to be viewed by the trier of fact when photographs are

                                                 20
       No. 14-2972

         normally used for this purpose. Although our supreme court listed the location

         of a defendant's vehicle as a consideration in a forum non conveniens case, it

         was not a significant factor in the supreme court's analysis. Guerine, 198 Ill. 2d

         at 524-25.

¶ 66                           C. All Other Practical Problems

¶ 67           Third, consideration of " 'all other practical problems that make trial of a

         case easy, expeditious, and inexpensive' " also does not indicate an abuse of

         discretion by the trial court. Langenhorst, 219 Ill. 2d at 443 (quoting Guerine,
198 Ill. 2d at 516-17); Dawdy, 207 Ill. 2d at 172; see also Vivas, 392 Ill. App.
3d at 658.

¶ 68           As plaintiff correctly observes, unwilling witnesses can be compelled to

         testify at trial in Boone County just like they can in any other Illinois county

         pursuant to Illinois Supreme Court Rule 237(b) (eff. July 1, 2005) ("If the party

         or person [subpoenaed] is a nonresident of the county, the court may order any

         terms and conditions in connection with his or her appearance at the trial or

         other evidentiary hearing that are just, including payment of his or her

         reasonable expenses.").

¶ 69           Plaintiff argues that "Cook County is more convenient for purposes of

         flights for out-of-state corporate representatives and other witnesses."

         However, the only corporation in this case is defendant Advanced Disposal and,

                                               21
       No. 14-2972

         as we observed above, defendant, as a party, must produce its employees and

         relevant documents, whether the suit proceeds in Boone or Cook County.

         Susman, 2015 IL App (1st) 142789, ¶ 28. As for other witnesses, they will be

         coming primarily from northern Illinois and will most likely be driving rather

         than flying. Thus, proximity to O'Hare and Midway Airports is not as

         compelling a consideration as plaintiff claims.

¶ 70           Defendants are correct that viewing the accident site will be an option if

         the trial proceeds in Boone County. Regarding this issue, our supreme court

         has stated:

               "This convenience factor is not concerned with the necessity of viewing

               the site of the injury, but rather is concerned with the possibility of

               viewing the site, if appropriate. See Gulf Oil [Corp. v. Gilbert, 330 U.S.
501, 508, (1947)]. Adhering to Gulf Oil, this court has recognized that

               'the possibility of having a jury view the scene of an accident is an

               important consideration in ruling upon a forum non conveniens motion.'

               (Emphasis added.) Moore [v. Chicago & North Western Transportation

               Co., 99 Ill. 2d 73, 80 (1983)]. Further, the necessity or propriety of

               viewing the scene is a decision left within the discretion of the trial court.

               See Cook [v. General Electric Co., 146 Ill. 2d 548, 559 (1992)];




                                               22
       No. 14-2972

               Washington [v. Illinois Power Co., 144 Ill. 2d 395, 403 (1991)]."

               (Emphasis in original and omitted). Dawdy, 207 Ill. 2d at 178-79.

         See also Fennell, 2012 IL 113812, ¶ 37 ("This possibility [of viewing the

         premises] is an important consideration in ruling on a forum non conveniens

         motion.").

¶ 71            Thus, a consideration of all other practical problems favors Boone

         County.

¶ 72           In sum, consideration of the private factors does not lead us to conclude

         that the trial court abused its discretion, where the convenience of the parties

         does not strongly favor either Cook or Boone County, and the ease of access to

         proof and the other practical problems favor Boone County.

¶ 73                              V. Public Interest Factors

¶ 74           When deciding a forum non conveniens motion, a court must also

         consider the public interest factors. These factors include: "(1) the interest in

         deciding controversies locally; (2) the unfairness of imposing trial expense and

         the burden of jury duty on residents of a forum that has little connection to the

         litigation; and (3) the administrative difficulties presented by adding litigation

         to already congested court dockets." Langenhorst, 219 Ill. 2d at 443-44 (citing

         Guerine, 198 Ill. 2d at 516-17); Gridley v. State Farm Mutual Automobile



                                               23
       No. 14-2972

         Insurance Co., 217 Ill. 2d 158, 170 (2005); Dawdy, 207 Ill. 2d at 173. See also

         Vivas, 392 Ill. App. 3d at 660.

¶ 75           At the heart of this issue is an accident which occurred in Boone County.

         The only connection between this case and Cook County is that defendant

         Advanced Disposal also does business in Cook County. Thus, "the interest in

         deciding controversies locally" and the fairness in imposing a burden and

         expense on residents of a forum with a "connection to the litigation" favors

         Boone County. Langenhorst, 219 Ill. 2d at 443-44.

¶ 76           Although "[c]ourt congestion is a relatively insignificant factor," it is still

         a factor. Guerine, 198 Ill. 2d at 517. It would be hard to argue that Cook

         County is not congested. Guerine, 198 Ill. 2d at 525 (observing that "Cook

         County circuit court is more congested" than other Illinois county circuit

         courts); Trent v. Caterpillar, Inc., 234 Ill. App. 3d 839, 846 (1992) ("the court

         dockets in Cook County are congested"). According to the 2012 case statistics

         from the annual report of the Illinois courts, over 21,000 cases were filed in the

         law division of Cook County seeking over $50,000, while just 44 such cases

         were filed in Boone County.

¶ 77           Although the average law jury verdict over $50,000 in 2012 had a shorter

         time lapse between filing and verdict in Cook County than in Boone County,

         this is the only number cited by the parties from the 2012 and 2013 annual

                                                24
       No. 14-2972

         reports that favors Cook County. Our supreme court has repeatedly directed us

         to look to the annual report of the Administrative Office of the Illinois Courts

         when assessing court congestion for a forum non conveniens motion and so, as

         directed, we will take judicial notice of the annual reports. Dawdy v. Union

         Pacific R.R. Co., 207 Ill. 2d 167, 181 (2003) ("This court has found the annual

         report of the Administrative Office of the Illinois Courts (Annual Report) to be

         a proper reference in assessing court congestion [for a forum non conveniens

         motion]."); Washington v. Illinois Power Co., 144 Ill. 2d 395, 403 (1991) ("This

         court has found the annual report of the Administrative Office of the Illinois

         Courts to be a proper source of reference in assessing court congestion [for a

         forum non conveniens motion]."). See also Cook v. General Electric Co., 146
Ill. 2d 548, 559 (1992) (relying on the Annual Report from the Administrative

         Office of the Illinois Courts in order to determine relative court congestion

         between two counties for a forum non conveniens motion); Ill. R. Evid. 201(d)

         (eff. Jan. 1, 2011) ("A court shall take judicial notice if requested by a party and

         supplied with the necessary information.").

¶ 78           As plaintiff observed in its brief to this court, the 2013 annual report of

         the Illinois courts reveals that, while the average time lapse in Cook County

         remained at 36 months in 2013, the average in Boone County dropped from 56

         months in 2012 to only 22 months in 2013—or 14 months less than Cook

                                                25
       No. 14-2972

         County. When a county like Boone has so few cases, just a couple of complex

         cases can skew its average atypically upward in any given year. In addition,

         while Cook County had 438 law jury verdicts in 2013 that were over $50,000,

         Boone County had just one. Although the average time lapse in 2012 could

         favor Cook County, a review of all the public factors shows that the trial court

         did not abuse its discretion by finding that these factors, when considered

         together, favored Boone County.

¶ 79                                     CONCLUSION

¶ 80           After carefully reviewing all the forum non conveniens factors, we cannot

         conclude that the trial court abused its discretion in granting defendants' motion

         to transfer to Boone County, or alternatively Winnebago County, when neither

         the private nor public factors favor Cook County and less deference is given to

         plaintiff's choice of a foreign forum. In addition, consideration of (1) the

         witnesses, (2) the viewing of the accident site and (3) the policy to decide such

         controversies locally all favor Boone County. Neither plaintiff nor defendants

         complain that the trial court gave plaintiff the additional option of choosing her

         home forum of Winnebago County, so that issue is not before us. For the

         foregoing reasons, we affirm.

¶ 81           Affirmed.



                                               26